Per Curiam.
The respondent in this appeal from the termination of her parental rights has attacked the factual findings of the trial court. Our review of this case discloses that the court’s findings, pursuant to the criteria set forth in General Statutes §§ 17-43a (b) (2) and 17-43a (b) (3), were amply supported by clear and convincing evidence. The court appropriately considered the statutory criteria and did not, as the respondent claims, apply an all-encompassing “best interests” *508standard. See In re Juvenile Appeal (Anonymous), 177 Conn. 648, 672, 420 A.2d 875 (1979); In re Juvenile Appeal (84-3), 1 Conn. App. 463, 467, 473 A.2d 795, cert. denied, 193 Conn. 802, 474 A.2d 1259 (1984).
The function of this court on appeal is to determine whether the trial court’s conclusion was clearly erroneous. Piantedosi v. Floridia, 186 Conn. 275, 276, 440 A.2d 977 (1982). We have determined that it was not.
There is no error.